UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7894



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOYCE TORIAN THOMPSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-87-53)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joyce Torian Thompson, Appellant Pro Se.     Linda Kaye Teal, Cary,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Joyce Thompson appeals the denial of her motion to modify a

term of imprisonment pursuant to 18 U.S.C.A. § 3582(c)(2) (West

2000).   The district court denied the motion by margin order dated

May 12, 2001, and entered May 14, 2001.           Thompson seeks to obtain

the   benefit   of   an   amendment   to   the   United   States   Sentencing

Guidelines.      However,    Thompson      was   not   sentenced   under   the

Guidelines, and therefore the amendments are not applicable to her.

Therefore, we affirm the district court’s denial of her motion to

modify. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                      2